Citation Nr: 1453795	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  09-12 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for a left ankle disability, rated as 10 percent disabling prior to May 22, 2009, 20 percent disabling from May 22, 2009, and 40 percent disabling from January 6, 2014.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Counsel





INTRODUCTION

The Veteran served on active duty from December 1995 to December 1999.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which assigned an increased, 10 percent, rating for left ankle sprain with osteochondral injury with chondromalacia talus effective June 15, 2007.  During the pendency of this appeal, the Agency of Original Jurisdiction (AOJ) assigned a 20 percent rating, effective May 22, 2009, and a 40 percent rating, effective January 6, 2014.  The issue before the Board has been recharacterized to reflect these partial grants of benefits.  

The Veteran testified at a hearing before a Decision Review Officer at the RO in August 2009 and before the undersigned via videoconference in June 2010.  Transcripts of both hearings have been associated with the record.  

In September 2014, Disabled American Veterans (DAV) demonstrated good cause to withdraw services as representative for the Veteran pursuant to 38 C.F.R. 
§ 14.631(c).  In October 2014, the Board notified the Veteran of DAV's withdrawal and offered him the opportunity to appoint a new representative.  He did not submit a timely response, and at this time is considered to be unrepresented.

As noted in the prior remand, the Veteran has raised two issues that have not yet been adjudicated by the AOJ:  entitlement to an effective date prior to June 15, 2007, for the assignment of a 10 percent rating for his left ankle disability; and entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for additional left ankle disability due to VA medical treatment.  The Board does not have jurisdiction over these issues - they remain REFERRED to the AOJ for appropriate action.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

A January 2014 VA examination report indicates that the Veteran experiences full loss of motion of his left ankle after repeated use and has neuropathy as the result of the left ankle disability.  However, as noted in a January 2014 VA memorandum, no EMG studies have been conducted.  Further, although he is currently in receipt of the highest available schedular rating for an ankle disability, that rating does not contemplate full loss of ankle motion.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records dated since January 15, 2014. 

2.  Inquire as to whether the Veteran has received any private medical treatment pertinent to his left ankle disability.  Provide him with the necessary authorizations for the release of any such records not currently on file - to specifically include, but not limited to, records from his 2009 left ankle surgery by Dr. B. (see 8/28/09 private medical treatment records) - and associate any available records with his file.  

3.  After all outstanding records have been associated with the claims file, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of any neuropathy associated with his left ankle disability.  The examiner should conduct all indicated tests, to include EMG studies.    

4.  Subsequently, refer the case to the Director of Compensation and Pension for an initial determination as to whether the Veteran is entitled to assignment of an extraschedular rating for his left ankle disability in accordance with the provisions of 38 C.F.R. § 3.321(b).  The rating board should include a full statement of all factors having a bearing on the issue.

After completing the above, and any additional notification and/or development deemed warranted by the record, readjudicate the increased rating claim in light of all pertinent evidence and legal authority.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Sonnet Bush
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary o
rder and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).


